Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 8, “a high-pressure vessel” should read “the high-pressure vessel”.
Appropriate correction is required.  	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyman (US Patent 4,584,041).
Regarding claim 1, Lyman teaches a method of manufacturing a high-pressure fluid vessel (Figs. 1, 12, 19 and citations below), the method comprising: 
forming a plurality of liners (Fig. 12) with a molding process (col. 15, lines 1-12); 
wrapping a first composite material around each of the liners to form a plurality of compartments (col. 3, lines 1-11; col. 15, lines 27-30); 
forming an aperture in each of the plurality of compartments (Figs. 12 and 18); 
positioning the plurality of compartments adjacent to one another (positioning during the molding process); and 
wrapping a second composite material around the plurality of compartments to form a high-pressure fluid vessel (col. 15, lines 30-33).  
Regarding claim 2, Zhao teaches the first composite material and the second composite material are continuous fiber composite materials that include a glass fiber (col. 3, lines 1-3).
Regarding claim 3. The method of claim 1, wherein the first composite material and the second composite material are a hybrid of a continuous and discontinuous fiber composite material that include a glass fiber (col. 3, lines 1-3).
Regarding claim 4. The method of claim 1, wherein the plurality of liners are formed out of a plastic material (col. 14, lines 66-68).  
Regarding claim 5. The method of claim 1, wherein the molding process is selected from the group consisting of blow molding, (col. 1, lines 10-13).  
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art of record does not teach, suggest, or render obvious a method of manufacturing a high-pressure fluid vessel, comprising:
forming a plurality of compartments; 
forming an aperture in each of the plurality of compartments; 
positioning the plurality of compartments adjacent to one another; and 
wrapping a second composite material around the plurality of compartments to form a high-pressure fluid vessel,
wherein the high-pressure fluid vessel further comprises: a stack of capsules, wherein each capsule includes a first domed end, a second domed end, and a semicylindrical portion extending between and connecting the first domed end to the second domed end,
in combination with the other limitations in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745